Citation Nr: 0611856	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  99-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for VA benefits based upon status as a veteran.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded the case in January 2001 for further 
development.

The appellant appealed the Board's February 2003 decision 
denying the appellant's claim for eligibility for VA benefits 
based upon status as a veteran to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2005, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion to Vacate BVA Decision, to Remand and to Stay Further 
Proceedings (Joint Motion). In a September 2005 Order, the 
Court granted the motion, vacated the Board's February 2003 
decision that denied the appellant's claim for eligibility 
for VA benefits based upon status as a veteran, and remanded 
the matter to the Board for action consistent with the Joint 
Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In light of the Court's Order, the Board finds that 
development is required with the issue on appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  On remand, a 
letter explaining this should be issued to the appellant.

The threshold issue in this, as in every other VA claim, is 
whether the evidence shows that the claimant has that 
indispensable status, i.e., as a veteran, needed to invoke VA 
benefits laws.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
"Veteran," as that term is used in VA law, means a person who 
served in the active military, naval, or air service, and who 
was discharged under conditions other than dishonorable. 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes full-time duty, 
other than active duty for training, in the armed forces. 
38 U.S.C.A. § 101(24); 38 C.F.R. §3.6(a), (b).  The term 
"armed forces" includes the United States Army, Navy, Marine 
Corps, Air Force, Coast Guard, and the reserve components 
thereof. 38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).  Persons 
considered to have performed active military, naval, or air 
service consists of any person who has applied for enlistment 
or enrollment in the active military, naval, or air service 
and who is provisionally accepted and directed, or ordered, 
to report to a place for final acceptance into service, or 
suffered injury or disease in line of duty while going to, or 
coming from, or at such place for final acceptance or entry 
upon active duty.  38 C.F.R. § 3.7 (o)(1)(i), (iv).

The claimant has contended that in 1980 he was recruited by 
the United States Marine Corps (USMC) recruiting station in 
Watertown, New York. On or about August 27, 1980, the 
claimant reported to a Military Enlistment Processing Station 
(MEPS) in Syracuse, New York, received a final physical 
examination, and was sworn into active duty. The claimant was 
billeted for the night at a hotel in Syracuse prior to the 
date upon which he was expected to be transported to a USMC 
Recruit Depot (MCRD) in Parris Island, South Carolina. The 
claimant sustained an injury to his left foot when a sign 
from a construction site on the premises of the motel where 
the claimant was billeted fell and hurt the left foot. The 
claimant was examined by MEPS personnel the following morning 
and was declared not eligible for travel to the MCRD in 
Parris Island. While transporting the claimant to his home, a 
USMC recruiter had the claimant examined at a private 
hospital where it was ascertained that he fractured his left 
malleolus. The claimant was called approximately 3 to 4 times 
between August 1980 and February 1981 to the MEPS in 
Syracuse, New York for a physical examination. It is asserted 
that there are no records of the exact dates of the treatment 
examinations rendered and that there is no evidence that a 
service medical record was started in 1980 or exists today. 
It is also maintained that the claimant received a DD 356 
Marine Corps Honorable Discharge Certificate after a final 
medical examination visit to the MEPS in Syracuse, New York 
and that the claimant was informed that he was not qualified 
for military service due to his physical disability. It is 
indicated that the DD 356 referred to the claimant as a 
private.

The Board notes that the evidence of record includes an 
Honorable Discharge Certificate from the United States 
Marines showing that the claimant was discharged on February 
5, 1981. The certificate also includes a notation that the 
claimant had not served on active duty.

Pursuant to the joint remand, the parties agreed that the 
lack of copies of actual orders in and of itself does not 
necessarily appear fatal to establishing veteran status for a 
claimant who might be able to demonstrate through means other 
than producing copies of orders that he applied for 
enlistment and was provisionally accepted.  On remand, this 
interpretation of the regulation is to be considered with 
respect to the facts in this case.

Furthermore, VA is to discover and explain the meaning of the 
terms "tentative enlistment" and "delayed entry program", 
as used in the July 2001 letter from the Navy, as well as 
what the appellant described as the "buddy-buddy" 
enlistment plan.

On remand, the appellant should be notified of the evidence 
necessary to prove his claim.  Specifically, the RO should 
explain the feasibility of the appellant obtaining a 
statement and/or documentation of his hometown friend, with 
whom the appellant claimed to have enlisted on the "buddy-
buddy" program (and who continued in service without the 
appellant).  The RO should also explain to the veteran that 
he could investigate, or he could provide VA with 
information, to further identify and obtain information from 
the Marine Corps recruiter who reportedly drove the appellant 
home from the processing station and stopped at an emergency 
room en route.  

The Board refers the RO to page 7 of the Joint Remand:

"If, in fact, a claimant may establish 
veteran status by means other than copies 
of actual records or orders (which 
admittedly would have been destroyed by 
the military), such information would 
have been necessary to substantiate the 
claim" (especially if VA does not accept 
the appellant's recitation of events as 
true, which is undetermined).

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish veteran status, service 
connection, a disability rating, and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should send the appellant a 
letter requesting him to provide any 
pertinent evidence in his possession 
pertaining his claim that he was enlisted 
into service when he injured himself and 
was driven home received during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such records on his behalf.  

*	Specifically, the RO should explain 
the feasibility of the appellant 
obtaining a statement and/or 
documentation of his hometown 
friend, with whom the appellant 
claims to have enlisted on the 
"buddy-buddy" program (and who 
continued in service without the 
appellant).  The RO should also 
explain to the veteran that he could 
investigate, or he could provide VA 
with information, to further 
identify and obtain information from 
the Marine Corps recruiter who 
reportedly drove the appellant home 
from the processing station and 
stopped at an emergency room en 
route.  

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the 
appellant and his representative and 
request them to submit the outstanding 
evidence.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the appropriate regulations and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal including the 
evidence the appellant filed with VA 
since the time of the February 2003 Board 
decision.  The requisite period of time 
should be allowed for response. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






